Case 1:18-cv-02055-KMW-GWG

BLANKROME

1271 Avenue of the Americas | New York, NY 10020
blankrome.com

Phone: (212) 885-5204

Fax: (917) 332-3053

Email: RCronin@BlankRome.com
BY ECF

The Honorable Kimba M. Wood,
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Document 171 Filed 10/29/20 Page 1 of 1

October 28, 2020

 

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: [0]29/2a

 

 

Re: Deborah Feingold d/b/a Deborah Feingold Photography v. RageOn, Inc.

Civil Action No.: 1:18-cv

Dear Judge Wood:

WOE SIEM END ORSED

This firm represents defendant RageOn, Inc. (“Defendant”), We respectfully move to seal
Exhibits A, B, and C to Docket Number 168 (DECLARATION of Tobias Gu in Opposition re:
[160] Brief. Document filed by RageOn, Inc.) on the grounds that they contain home addresses.
The exhibits were inadvertently filed in an unredacted form. We have emailed the clerk’s office
and understand that they have placed a temporary seal on the exhibits. We have been instructed by
the clerk’s office to file this letter motion to permanently seal the exhibits. We request that the
Court direct the clerk to permanently seal the exhibits. Alternatively, we request that the
unredacted exhibits be removed from the ECF system and replaced with the concurrently filed
exhibits in which the home addresses have been redacted. Plaintiffs counsel requested that the

home addresses be redacted and thereby consents to this motion.

Thank you. *

cc: All Counsel of Record (By ECF)

wn 5 Wequese to Pov manentiy Sta\
site A, 5, dod C to Docker dasher IW

Sat Denied,

yest to Pemove. “the unredacteh
ExiLiUs Panton GLE System % Gremied-
The Clove. |S duntered to Se and Numnve

Dockex Marley” (68 -

Respectfully submitted,
/s/ Ryan E. Cronin

Ryan E. Cronin

wpa

SO,ORPERED, By N.
Cond Ww micas

KIMBA M. WOOD
U.S.D.I.

 
